Citation Nr: 0828657	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 








INTRODUCTION

The veteran had active service from July 1979 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied, in pertinent part, the 
veteran's claim of service connection for a bilateral ankle 
disability.  The veteran disagreed with this decision in 
August 2007.  He perfected a timely appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral ankle 
disability.  He claims the current ankle disability arose 
incident to an in-service injury.  The veteran further 
contends that he was treated for this bilateral ankle 
disability in 1979 while on active duty at Fort Gordon, 
Georgia. (See Veteran's Claim, December 2006).   

Unfortunately, the veteran's service records are severely 
limited and the claims folder may not include all in-service 
medical records relevant to the claimed disability.  Efforts 
to obtain such records from the National Personnel Records 
Center (NPRC) and other potential sources were made.  
However, in this regard, where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  To that effect, the veteran has not 
been afforded a VA examination of his claimed bilateral ankle 
disability.  Indeed, under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

Furthermore, when determining whether an examination is 
necessary, the Board must take into consideration all 
information, including statements made by the claimaint 
himself.  See 38 U.S.C.A. § 5103A(d)(2).  Evidence that a 
disability may be related to service can be established by 
the veteran's own testimony concerning an in-service 
incurrence.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002); see also McLendon, supra.  Here, the veteran has 
asserted in-service injury to his ankles.  The record shows 
that the veteran was treated in-service for foot and ankle 
complaints in March 1981.  Further, he has reported chronic 
symptoms relating to his ankles since service.  Given the 
veteran's assertions of a current disability, coupled with 
the Board's heighted duty to assist in the development of the 
veteran's claim under O'Hare, supra, the veteran should be 
scheduled for a VA examination to determine the etiology and 
scope of his claimed disability.  See generally, McLendon. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination performed by a 
physician to determine the orthopedic 
findings and the etiology of any 
bilateral ankle disability found to be 
present.  The claims file should be 
made available to the examiner for 
review.  A complete history of the 
claimed bilateral ankle disability, 
including all post-service intercurrent 
injuries, should be obtained from the 
veteran.  All indicated tests and 
studies should be completed and all 
clinical findings reported in detail.  
Based on a review of the claims file, 
and the examination findings, the 
examiner is requested to address the 
following: 

a. The examiner should identify all 
currently present ankle disabilities.

b. The medical specialist is requested 
to render an opinion as  to whether it 
is at least as  likely as not (i.e., to 
at least a  50-50 degree of 
probability) that any currently 
diagnosed ankle disabilities were 
caused by  military service, including 
the findings noted in the service 
medical records dated in March 1981, 
(noting chronic ankle and foot pain, 
and history of left maleolus 
fractures), or whether such an etiology 
or  relationship is less than likely  
(i.e., less than a 50-50  probability).

c. The examiner is further requested to 
comment, to the extent possible, on 
whether it is at least as likely as not 
that the findings noted in the March 
1981 record represent a progression of 
the veteran's claimed 1979 in-service 
injury, or whether such a progression 
is unlikely.

d. A rationale should be provided for 
all opinions expressed.  The veteran's 
medical records must be  made available 
for the examiner to review and the 
examination report should indicate if 
the examiner reviewed the veteran's 
medical records.

NOTE: The term "at least as  likely as 
not" does not mean  merely within the 
realm of  medical possibility, but 
rather  that the weight of medical  
evidence both for and against a  
conclusion is so evenly divided  that 
it is as medically sound  to find in 
favor of causation  as it is to find 
against it 

2.  Thereafter, the RO/AMC should  
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
and his representative should be given 
an opportunity to respond to the SSOC 
prior to returning the case to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


